DETAILED ACTION
Status of Claims
	Claims 1 and 10-18 are pending.
	Claims 2-9 are cancelled.
	Claims 13-16 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to claim 1 are withdrawn in view of Applicant’s amendment.
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment. 
	New grounds of rejection under 35 U.S.C. 103 are necessitated by amendment.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2022 was filed after the mailing date of the Office action on 16 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2011), in view of Plowman et al. (2010) and in view of du Toit et al. (2013).
Regarding claim 1, Xia discloses a method of forming a porous film electrode (abstract) (= a method for forming a porous electrode), comprising:
Forming an electrodeposited 3D porous nano-Ni film prepared via a hydrogen bubble template (Experimental Section) (= forming structured current collectors by electrodeposition of a porous conductive layer using a hydrogen bubble template, on a substrate in a single step), and 
Preparing a 3D porous Nano-Ni/Co(OH)2 via electrodeposition (Experimental Section) (= forming a layer of active material by electrodeposition of a pseudocapacitive layer of one of: Ru, Ni, Fe, Co, Ir and Mn within pores of the porous conductive layer through a thickness of the porous conductive layer). Xia teaches using a SCE as a reference electrode (Experimental Section). Xia teaches that Co(OH)2 for example is a pseudocapactive material (Introduction).  Regarding the claimed conductive layer of gold, platinum or titanium, Xia teaches that several 3D porous nanometal films such as copper, nickel and gold have been synthesized via a hydrogen bubble templated method (Introduction), therefore the simple substitution of the nickel porous film with a gold porous film would have been an obvious engineering design choice to produce the same or similar predictable result of a porous conductive layer via hydrogen bubble template.  Regarding the claimed areal capacitance, the areal capacitance is a resulting electrochemical property of the claimed porous electrode and does not further structurally limit the porous electrode.  The claimed porous electrode is not patentably distinct from the porous electrode of Xia.  Moreover, Xia discloses an area capacitance of 2.0 F cm-2 at 2 A g-1. The instant claim does not indicate the A/g of measurement. Further, the areal capacitance is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise. Regarding the claimed, “whereby the electrode has a linear dependence of a charge stored versus potential in a range between 0.050 and 0.950 V vs SCE”, the phrasing is directed towards a resulting property of the claimed porous electrode and does not further structurally limit the claimed porous electrode or the claimed method.  The instant claim does not require a different material or method step not disclosed by the prior art.  
Xia is silent in regards to the electrodepositing parameters therefore one of ordinary skill in the art would necessarily look to the art for workable gold electrodeposition parameters and arrive at a reference such as Plowman.  Plowman teaches that a gold porous conductive layer may be formed in a sulfuric acid solution (p. 9182) using an electrochemical generated hydrogen bubble template (abstract).  
The combination of Xia and Plowman do not disclose the claimed voltage range, however, du Toit discloses forming high-surface area electrode materials including gold electrodes produced by direct electrodeposition using a hydrogen bubble template (p. 725-726).  Du Toit teaches that a highly porous gold electrode provides very large specific surface area, high electrocatalytic activity and conductivity (p. 725).  Du Toit teaches forming the highly porous gold electrode as a rapid, easy and cost-effective method (p. 725).  Du Toit discloses the gold electrodeposition occurring with a SCE reference electrode and wherein the voltage applied is -4.0 V which falls within the claimed range.  Du Toit teaches that the high voltage ensures intense hydrogen bubbling that is key for the final foam-shape of the electrode (p. 726). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising gold electrodeposition parameters such as a -4 V to ensure intense hydrogen bubbling for forming the foam-shape of the electrode.  
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2011), in view of Plowman et al. (2010), in view of du Toit et al. (2013) and in further view of Chen et al. (2013).
Regarding claim 10, Xia, Plowman and du Toit disclose the claimed invention as applied above.  The combination does not disclose electrodeposition of hydrous ruthenium oxide as the pseudocapacitive layer.  
Chen discloses that amongst various pseudocapacitive materials, ruthenium dioxide has been extensively studied because of its ultra large theoretical specific capacitance and high metallic electrical conductivity as well as excellent chemical stability at room temperature (p. 851). Chen discloses forming, by electrodeposition, hydrous RuO2 on nanoporous gold to produce a supercapacitor.  Chen teaches that the composite electrode offers a large interface area and excellent electronic/ionic conductivity for high charge storage (p. 851).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising electrodepositing hydrous ruthenium oxide within pores of a nanoporous gold layer because Chen teaches utilizing the pseudocapacitive behavior of ruthenium oxide as an electrode material.  It would have been obvious to modify the method of Xia, Plowman and du Toit with the hydrous ruthenium oxide of Chen for producing a superior electrode material.  It would have been obvious to substitute the Co(OH)2 pseudocapacitive material of Xia with the hydrous ruthenium oxide to produce the same or similar predictable result of a porous electrode of a supercapacitor. 
Regarding claim 17, Chen discloses wherein the electrodeposition of RuO2 occurs at 50ºC (p. 852).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2011), in view of Plowman et al. (2010), in view of du Toit et al. (2013) and in further view of Wang et al. (2013).
Regarding claim 11, Xia, Plowman and du Toit disclose the claimed invention as applied above.  Xia discloses the porous electrode used in supercapacitors (Introduction).  The combination does not disclose forming two porous electrodes separated by a solid electrolyte. 
Wang discloses forming a nickel cobalt electrode symmetric all-solid-state supercapacitor using a solid electrolyte (e.g. PVA-KOH gel electrolyte, 2.2 Fabrication of flexible all-solid-state supercapacitor).  Wang teaches that the supercapacitors have excellent electrochemical performance with high cell areal capacitance (abstract). Wang teaches that the supercapacitors have superior flexibility (p. 2469).  Wang teaches that all-solid-state supercapacitors have gained attention as an emerging candidate for smart and efficient energy-storage devices due to the increasing demand for wearable and miniaturized electronics (Introduction).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two porous electrodes separated by a solid electrolyte because Wang teaches the superior flexibility gained by utilizing a gel electrolyte and the symmetric design to produce the supercapacitor.  It would have been obvious to produce the porous electrode of Xia, Plowman and du Toit with the all-solid-state design of Wang to produce a flexible supercapacitor with improved electrochemical capabilities.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2011), in view of Plowman et al. (2010), in view of du Toit et al. (2013) and in further view Wu et al. (2014). 
Regarding claim 12, Xia, Plowman and du Toit disclose the claimed invention as applied above.  The combination does not disclose the method comprising an interdigitated electrode resin mask.
In the same or similar field of forming supercapacitors, Wu discloses a method of using photolithography to produce interdigital fingers (title).  Wu teaches that the novel class of materials have extremely short ion diffusion pathways and can provide unique features such as ultrahigh power density (Introduction).  Wu teaches the method including a patterned photoresist in order to impart interdigital fingers to the electrode materials (p. 8289).  The photoresist is applied and subsequently removed to form the electrode materials (Figure 1a).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming an interdigitated electrode resin mask because Wu discloses a method of using photolithography to produce interdigital fingers (title).  Wu teaches that the novel class of materials have extremely short ion diffusion pathways and can provide unique features such as ultrahigh power density (Introduction).  Wu teaches the method including a patterned photoresist in order to impart interdigital fingers to the electrode materials (p. 8289).  The photoresist is applied and subsequently removed to form the electrode materials (Figure 1a).  It would have been obvious to modify the method of Xia, Plowman and du Toit with an interdigital pattern disclosed in Wu for producing an electrical energy storage device with improved power density.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2011), in view of Plowman et al. (2010), in view of du Toit et al. (2013) and in further view Chou et al. (2008). 
Regarding claim 18, Xia, Plowman and du Toit disclose the claimed invention as applied above.  The combination fails to disclose the method further comprising annealing in air at a temperature of 150 ºC.
Chou discloses producing Co(OH)2 via electrodeposition and subsequently annealing in air at 150 ºC (abstract, Experimental) to produce a stable porous electrode material.  Chou teaches that it has been shown that annealing Co(OH)2 leads to a higher surface area and higher capacitance (Results and Discussion).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising annealing at 150 ºC in air because Chou teaches that annealing provides a stable porous electrode material and annealing treatment resulted in good electrochemical performance (p. A928).   

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. On page 5 the argument states that “it is respectfully submitted that it would not have been obvious to modify Xia as suggested by the Examiner to form the electrode as taught in the present application as filed”. The Examiner respectfully disagrees with this analysis. The argument does not specifically point out the errors in the grounds of rejection.  The obviousness of the modification is described above.  The previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795